DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,342,086 to Shver (Shver). Shver teaches a method of heating a furnace (12) and burner (10) therefore, including an oxidizing gas supply line (61) and a fuel gas supply line (71), where the fuel gas can be delivered in a central conduit (132)   surrounded by a shroud gas through conduits (152) for example, and where the oxidizing gas is also delivered a central gas (from nozzles 174) surrounded by a shroud oxidizing gas (from nozzles 172)  thereby showing all aspects of claims 16 and 29.
With respect to claims 17 and 18, the shroud gas components are delivered at a slower velocity than the central gas components. 
With respect to claims 19 and 20, the gas flows may be in the sonic range.
With respect to claims 21 and 22 the gas flows of Shver are adjustable.
With respect to claims 23-28 the shroud gases of Shver can comprise any of fuel gas or oxidizing gas such as air (see the claims for example).
With respect to claim 30, Shver includes a plurality of nozzles in connection with the supply lines.

Response to Arguments
Applicant's arguments filed on 8/19/2022 have been fully considered but they are not fully persuasive. Initially, it is noted that Applicant’s amendments have overcome both the previous rejections under 35 USC 112(b) and the rejection under 35 USC 102(a)(1) over Simpson. These rejections have been withdrawn. 
However, Applicant’s argument that Shver does not teach a first oxidizing gas shroud and central oxidizing gas flow as now required by the amended claims is not persuasive, since as stated in the above rejection Shver teaches all of a central fuel flow (132) a central oxidizing gas flow (174) a fuel shroud gas flow (152) and an oxidizing gas shroud flow (172). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk